Citation Nr: 0939791	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected coronary artery disease.

3.  Entitlement to an initial compensable evaluation for 
service-connected carotid artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for hypertension (which was 
assigned a 10 percent evaluation, effective March 18, 2003), 
granted service connection for coronary artery disease, 
status post stent placement (which was assigned a 10 percent 
evaluation, effective January 22, 2004), and granted service 
connection for carotid artery disease (which was assigned a 
noncompensable evaluation effective March 18, 2003).  The 
claims were previously before the Board in July 2008, at 
which time they were remanded for additional development.

During the pendency of this appeal, the Veteran's claims file 
was transferred to the Louisville, Kentucky RO, which has 
certified the case for appellate review.

The issue of entitlement to an initial compensable evaluation 
for service-connected carotid artery disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the Veteran's hypertension is manifested by systolic 
blood pressure readings ranging from 102 mm Hg to 170 mm Hg 
that are not predominately 160 mm Hg or greater and diastolic 
blood pressure readings ranging from 61 mm Hg to 90 mm Hg 
that are not predominately 100 mm Hg or greater.

2.  The competent clinical record demonstrates that the 
Veteran's coronary artery disease is manifested by an ability 
to perform a workload of 5 METS without significant symptoms, 
and ability to perform a workload of 10.1 METS with shortness 
of breath, fatigue, and angina. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code 7101 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for coronary artery disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issues on appeal, because the January 
2005 rating decision granted service connection for the 
disabilities at issue, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the 
initial ratings assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignments here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because the September 2006 Statement of the Case set forth 
the relevant diagnostic codes (DC) for the disabilities at 
issue, and included a description of the rating formulas 
under those diagnostic codes.  Thus, the appellant has been 
informed of what is needed to achieve a higher schedular 
rating for his service-connected hypertension, and coronary 
artery disease.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in December 2008 and May 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

1.  Hypertension 

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his hypertension.  At the outset, 
the Board observes that service connection for the disability 
at issue has been established effective from March 18, 2003.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008), a 10 
percent evaluation requires evidence of diastolic pressure 
predominately 100 or more or systolic pressure predominantly 
160 or more or; minimum evaluation for a history of diastolic 
blood pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent disability 
evaluation requires diastolic readings of predominantly 110 
or more, or systolic readings of predominantly 200 or more.  
A 40 percent disability evaluation requires diastolic 
readings of predominantly 120 or more.  A 60 percent 
disability evaluation requires diastolic readings of 
predominantly 130 or more.  38 C.F.R. § 4.104 (2008).

However, the Board, after a careful review of the Veteran's 
medical records, concludes that the evidence does not 
demonstrate systolic readings of predominantly 200 or more 
nor diastolic readings of predominantly 110 or more, which 
are necessary for a 20 percent evaluation.  In this regard, 
the Veteran's blood pressure was checked on numerous 
occasions during the rating period on appeal, including on VA 
examination.  During this time, the Veteran had systolic 
blood pressure readings ranging from a low of 102 mm Hg to a 
high of 170 mm Hg.  His diastolic blood pressure readings 
ranged from a low of 61 mm Hg to a high of 90 mm Hg.  
However, the Board notes that none of the over 20 diastolic 
blood pressure readings of record demonstrate diastolic 
levels that are predominantly 110 mm Hg.  Likewise, the 
record does not demonstrate that the corresponding systolic 
blood pressure readings are 200 mm Hg or more.  

Accordingly, the Board finds that the clinical evidence of 
record demonstrates that throughout the rating period on 
appeal, the Veteran's disability picture with respect to his 
hypertension more nearly approximates the currently assigned 
10 percent evaluation throughout the rating period on appeal, 
from March 18, 2003.  As there is no evidence that the 
Veteran's diastolic blood pressure readings have been, 
predominantly 110 mm Hg or more, or that his systolic blood 
pressure readings are 200 mm Hg or more, there is no basis 
for a higher disability evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 10 
percent for his service-connected hypertension at any time 
during the rating period on appeal, and the claim must be 
denied.

2.  Coronary Artery Disease 

The Veteran asserts that an increased evaluation is warranted 
for his coronary artery disease.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from January 22, 2004.  
Clinical reports of record establish that the Veteran had a 
myocardial infarction on December 30, 2003, per a stress 
test, and angina on January 22, 2004 which resulted in 
hospitalization for stent placement.

The Veteran's coronary artery disease is currently assigned a 
10 percent evaluation under Diagnostic Code 38 C.F.R. § 
4.104, Diagnostic Code 7005 (arteriosclerotic heart disease/ 
coronary artery disease).  Such is assigned when a workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.

In order to be entitled to the next higher, 30 percent, 
evaluation, there must be demonstration that a workload of 
greater than 5 METs but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

Here, the record demonstrates that the Veteran was afforded a 
VA cardiovascular examination in December 2008.  At that 
time, the Veteran reported that he had occasional chest pain 
with more than moderate exertion, but not all the time.  He 
also indicated that he was able to exercise on a treadmill 
for 45 minutes and that he had occasional mild chest pressure 
which was relieved with rest.  He complained of shortness of 
breath with more than moderate exertion.  After an 
examination, the examiner diagnosed the Veteran with 
moderate, three vessel coronary artery disease.  He also 
indicated that the Veteran had occasional angina with more 
than moderate exertion, which had remained stable since his 
stent placement in 2004.  He had good exercise capacity and 
was able to do at least 5 METS as evidence by his ability to 
exercise on the treadmill for 45 minutes.  The Veteran had no 
heart failure symptoms.  The examiner further indicated that 
the Veteran was on a good cardiac medical regimen, which 
should be continued indefinitely.

On VA examination in May 2009, the Veteran reported that he 
experienced occasional chest pain, which he described as a 
burning sensation, with more than moderate exertion, such as 
walking up a hill when turkey hunting.  Occasionally, he 
would have mild chest pressure, which was relieved with rest.  
He was able to exercise on treadmill for a distance of one 
mile.  He also complained of shortness of breath with more 
than moderate exertion.  On physical examination, the 
examiner reported that the Veteran's heart had a regular rate 
and rhythm with no murmur.  A treadmill stress test showed 
that the Veteran reached 75 percent of predicted maximum 
heart rate (METS 10.1).   Chest x-rays were taken in 
conjunction with the examination.  The interpreting 
radiologist indicated that the Veteran's chest was normal.

A June 2009 VA cardiac stress test report shows that the 
Veteran achieved 10 METs at a heart rate of 120 in an 
exercise time of 9:02 minutes.  The Veteran developed chest 
pain and fatigue during the test, which resolved with rest.

In weighing the medical evidence of record, the Board finds 
that throughout the rating period on appeal, the Veteran's 
coronary symptomatology, particularly the reported findings 
of ability to perform a workload of 5 METs without 
significant symptoms, and fatigue, angina, shortness of 
breath, on performing a workload of 10 METs, correspond to 
the currently assigned 10 percent evaluation. The Board notes 
that an evaluation greater than 10 percent is not warranted 
at this time as the Veteran does not nearly approximate the 
criteria required under DC 7005 for a 30 percent evaluation, 
including performance of a workload of greater than 5 METs, 
but not greater than 7 METs, resulting in symptoms or 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  Therefore, the 
Board concludes that the Veteran is not entitled to a higher 
evaluation for his service-connected coronary artery disease 
at any time during the rating period on appeal from January 
22, 2004.

In conclusion, although the Veteran asserts that his coronary 
artery disease has increased in severity, the Board concludes 
that the medical findings on examination are of greater 
probative value than the Veteran's statements regarding the 
severity of his disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for coronary 
artery disease at any time during the rating period on appeal 
and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected coronary artery disease is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

With respect to the Veteran's claim for an initial 
compensable evaluation for his service-connected carotid 
artery disease, the record reflects that per the Board's 
instructions in its July 2008 Remand, the Veteran was 
afforded a vascular VA examination in May 2009.  However, 
although the examiner diagnosed the Veteran with carotid 
artery disease and indicated that a bruit was auscultated 
over the left carotid artery and not over the right carotid 
artery, he did not specifically indicate what the severity of 
the condition was and/or specifically identify, what 
symptomatology, if any, the Veteran experiences as a result 
of such condition.  The examiner also indicated that a 
neurological opinion had been requested to determine the 
severity of the Veteran's carotid artery disease.

Also, per the Board's instructions in its July 2008 Remand, 
the Veteran was afforded a VA neurological examination to 
determine the nature and extent of his carotid artery disease 
in May 2009.  However, a review of the examination report 
from such examination shows that the examiner did not 
actually physically examine the Veteran, but rather relied on 
the neurological findings reported by another physician in a 
December 2008 VA examination report.  Further, the examiner, 
a neurologist, indicated that "the vascular service is the 
more indicated and appropriate one to appeal to for an 
opinion on severity of vascular disease, as it applies to 
this patient since he has not being examined for nor 
complains of any stroke or stroke like symptoms."  He also 
indicated that the current severity of the Veteran's carotid 
disease could not be ascertained at that time as the Veteran 
had just obtained a carotid ultrasound that day and the 
results were still pending. 

The record contains a June 2009 carotid duplex examination 
report.  However, there is no evidence that either the May 
2009 VA vascular examiner or the VA neurology examiner 
provided any subsequent commentary as to the significance of 
the findings in the report.

Therefore, given the foregoing, the Board finds that full 
compliance with the July 2008 remand has not been 
accomplished.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate 
review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for carotid artery disease 
since March 2003.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  The Veteran should be scheduled for a 
VA examination by the appropriate 
specialist(s), preferably a neurologist, 
a vascular surgeon, and/or a 
cardiologist, to determine the nature and 
severity of his carotid artery disease.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner(s) must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

All tests and studies deemed necessary 
should be conducted.

The examiners are specifically requested 
to provide a full description, including 
the nature and severity, of any vascular 
or neurological residuals found, 
including but not limited to complete or 
partial loss of use of one or more 
extremities, speech disturbances, 
impairment of vision, disturbances of 
gait, and/or tremors.  If neurological or 
vascular symptomatology exists that is 
not related to the Veteran's carotid 
artery disease, please so indicate and 
specify which symptomatology are due to 
the carotid artery disease.  The vascular 
examiner should also comment on the 
findings documented in the June 2009 VA 
carotid artery duplex examination report.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


